        Case 1:16-cv-01520-LTS-SN Document 88 Filed 11/05/18 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 __________________________________________                                          11/5/2018
 GRACE PARK, individually and on behalf of :
 All others similarly situated,            :
                                           :                    Case No. 1:16-cv-01520-LTS-SN
                      Plaintiffs,          :
                                           :
 vs.                                       :                    PROTECTIVE ORDER
                                           :
 FDM GROUP, INC.,                          :
                                           :
                                           :
                      Defendants.          :
                                           :
 _________________________________________ :


 SARAH NETBURN, United States Magistrate Judge:

       The parties having agreed to the following terms of confidentiality, and the Court having

 found that good cause exists for issuance of an appropriately-tailored confidentiality order

 governing the pre-trial phase of this litigation, it is therefore hereby,

       ORDERED that any person subject to this Order – including without limitation the parties

 to this action, their representatives, agents, experts, and consultants, all third parties providing

 discovery in this action, and all other interested persons with actual or constructive notice of this

 Order – shall adhere to the following terms:

       1.      Any person subject to this Order who receives from any other person any

information of any kind – whether in documents, testimony, or any other form – provided in the

course of this litigation (“Discovery Material”) that is designated as “Confidential” (“Confidential

Discovery Material”) pursuant to the terms of this Order shall not disclose such Confidential

Discovery Material to anyone else except as expressly permitted by this Order.




                                                   1
        Case 1:16-cv-01520-LTS-SN Document 88 Filed 11/05/18 Page 2 of 7




       2.      The person producing any given Discovery Material may designate as

“Confidential” any Discovery Material or any portion of Discovery Material that contains non-

public business, commercial, financial, or personal information, the public disclosure of which is

either restricted by law or could, in the good faith opinion of the producing person, adversely affect

a person’s privacy obligations or policies, business, commercial, financial, or personal interests.

       3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

such portion as “Confidential” by stamping, affixing, or otherwise clearly marking as

“Confidential” the document or protected portion of the document in a manner that will not

interfere with legibility or audibility. Deposition testimony may be designated as “Confidential”

either on the record during the deposition or within five business days of receipt of the transcript.

       4.      At any time prior to the trial of this action, any Discovery Material inadvertently

produced without limitation may be designated by the producing person as Confidential by

informing all parties in writing that the Discovery Material should be treated as Confidential under

this Order.

       5.      No person subject to this Order other than the producing person shall disclose any

Confidential Discovery Material to any other person, except:

               (a)     The parties to this action;

               (b)     Counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistant employed by such counsel and assigned to this

                       matter;

               (c)     As to any document, its author, its addressee, and any other person indicated

                       on the face of the document as having received a copy;



                                                     2
       Case 1:16-cv-01520-LTS-SN Document 88 Filed 11/05/18 Page 3 of 7




               (d)    Any witness called to testify at a deposition or any witness whom counsel

                      for a party in good faith believes may be called to testify at trial or

                      deposition in this action, provided such person has first executed a Non-

                      Disclosure Agreement in the form attached to this Order;

               (e)    Any person retained by a party to serve as an expert witness or otherwise

                      provide specialized advice to counsel in connection with this action,

                      provided such person has first executed a Non-Disclosure Agreement in the

                      form attached to this Order;

               (f)    Stenographers engaged to transcribe depositions conducted in this action;

               (g)    The Court and its personnel; and

               (h)    Any other person whom the producing person, or other person designating

                      the Discovery Material as Confidential pursuant to Paragraph 2, agrees in

                      writing may have access to such Discovery Material.

       6.      Prior to any disclosure of Confidential Discovery Material to any person referred

to in Paragraphs 5(d) or 5(e), such person shall be provided by counsel with a copy of this Order

and shall sign a Non-Disclosure Agreement in the form attached to this Order. Counsel shall retain

each signed Non-Disclosure Agreement.

       7.      All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions, or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

order of the Court. The parties will use their best efforts to minimize the filing of Discovery

Materials under seal. For any document filed under seal, (1) a redacted version of the document




                                                3
          Case 1:16-cv-01520-LTS-SN Document 88 Filed 11/05/18 Page 4 of 7




shall be filed on the public docket on the same day, and (2) a letter shall be filed on the public

docket indicating what has been filed under seal.

          8.     Any party who either objects to any designation of confidentiality, or who requests

further limits on disclosure (such as “attorneys eyes only” in extraordinary circumstances), may at

any time prior to trial serve upon counsel for the designating person a written notice stating with

particularity the grounds of the objection or request. If the parties cannot reach a prompt agreement

regarding the objection, the parties may seek a ruling from the Court.

          9.     Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

          10.    If, in connection with this litigation, a party inadvertently discloses information to

a claim of privilege or work-product protection (“Inadvertently Disclosed Information”), such

disclosure shall not constitute or be deemed a waiver or forfeiture of any claim of privilege or

work-product protection with respect to the Inadvertently Disclosed Information and its subject

matter.

          11.    If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed. A receiving party may move the Court for an Order compelling production of the

Inadvertently Disclosed Information. The motion shall be filed under seal and shall not assert as

a ground for entering such an order the fact that or circumstances of the inadvertent disclosure.

          12.    Discovery Material that produced in the course of the litigation that contains or

otherwise reflects contracts between the Defendant and its clients relating Consultants as the term



                                                   4
        Case 1:16-cv-01520-LTS-SN Document 88 Filed 11/05/18 Page 5 of 7




is defined in the Second Amended Complaint, including but not limited to master agreements,

statements of work, or other similar documents (collectively, “Client Contracts”), will not be

disclosed to any purported or actual class member or witness called to testify either at trial or at a

deposition unless: (i) the individual to whom the Client Contract is disclosed was assigned as a

Consultant to the client to which the Client Contract relates; (ii) the individual to whom the Client

Contract is disclosed is or was employed by the client to which the Client Contract relates; (iii) the

individual to whom the Client Contract is disclosed is testifying as the Defendant’s designated

witness pursuant to Federal Rule of Civil Procedure 30(b)(6); or (iv) as otherwise agreed in writing

by the parties. The party producing Discovery Material containing a Client Contract will designate

such document by stamping, affixing, or otherwise clearly marking the document or portion of the

document as “Client Contract.”

       13.      Discovery Material produced in the course of the litigation that contains sensitive

personally identifying information of any individual, including but not limited to social security

numbers and addresses (“Personally Identifying Information”), will not be disclosed to any

purported or actual class member unless such Personally Identifying Information is redacted or

otherwise prevented from viewing. The party producing Discovery Material containing Personally

Identifying Information will designate such document, or portion of the document, by stamping,

affixing, or otherwise clearly marking the document “Contains Personally Identifying

Information.”

       14.      This Order shall survive the termination of the litigation. Within 30 days of the

final disposition of this action, all Confidential Discovery Material, including copies, shall be

returned promptly to the producing person, or, upon permission of the producing person,

destroyed.



                                                  5
       Case 1:16-cv-01520-LTS-SN Document 88 Filed 11/05/18 Page 6 of 7




       15.     During the pendency of this case, the Court shall retain jurisdiction over all persons

subject to this Order to the extent necessary to enforce any obligations arising hereunder or to

impose sanctions for any contempt thereof.

       16.     This Stipulation and Order shall not be construed as an admission by any party that

a document or other evidence is discoverable, relevant, or admissible or as a waiver of any right

to object to the discoverability, relevance, or admissibility of any document or other evidence.

                 SO ORDERED.




DATED:          New York, New York
                ______________,
                  November 5    2018




                                                 6
        Case 1:16-cv-01520-LTS-SN Document 88 Filed 11/05/18 Page 7 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 __________________________________________
 GRACE PARK, individually and on behalf of :
 All others similarly situated,            :
                                           :                 Case No. 1:16-cv-01520-LTS-SN
                      Plaintiffs,          :
                                           :
 vs.                                       :                 NON-DISCLOSURE
                                           :                 AGREEMENT
 FDM GROUP, INC.,                          :
                                           :
                                           :
                      Defendants.          :
                                           :
 _________________________________________ :


       I, ___________________________________, acknowledge that I have read and

understand the Stipulation and Order for the Production and Exchange of Confidential Information

in this action (the “Order”). I agree that I will not disclose any Confidential Discovery Material

produced in this litigation to anyone other than for the purposes of this litigation and that at the

conclusion of the litigation, I will return all discovery information to the party or attorney from

whom I received. By acknowledging these obligations under the Order, I understand that I am

submitting myself to the jurisdiction of the United States District Court for the Southern District

of New York for the purpose of any issue or dispute arising under this Non-Disclosure Agreement

and that my willful violation of any term of the Order could subject me to punishment for contempt

of court.


Dated: ________________                       __________________________________________
